KIRKPATRICK, District Judge,
after hearing argument, delivered an oral opinion, the substance of which was embodied in the following decree, ordered to be entered in the cause:
*635This matter having been brought before me, and the return of the said sheriff to the writ of habeas corpus heretofore issued having been made and inspected before me here; and the facts of the case being admitted to be true, as stated in the petition presented to this court by the United States attorney for the district of New Jersey, and by the Honorable Wilson H. Jenkins, prosecutor of the pleas of the county of Camden, N. J., representing the state of New Jersey, and the said David Baird, sheriff of the county of Camden aforesaid; and I having heard the arguments of counsel both for the United States and for the state of New Jersey aforesaid, and having considered the same, and being of the opinion that, there is no warrant in the law justifying and authorizing the detention of the said John J. Boyle by the said David Baird, Esq., sheriff of lire county of Camden, N. J., ■under and by virtue of the said warrant, of commitment; and there appearing no other cause for the detention of the said John J. Boyle by the said sheriff of the county of Camden aforesaid: It is ordered, and I do direct, that the said John J. Boyle be, and he is hereby, discharged from the custody of the said David Baird, sheriff of the county of Camden, under the said order and warrant of commitment issued by the said Jehu Evans, as such justice of the peace as aforesaid. And it further appearing that at the time of the arrest of the said John J. Boyle under the said warrant issued by the said Jehu Evans, justice of the peace as aforesaid, the said John •J. Boyle was attending as a witness, duly summoned on behalf of the United States in a case in which the United States was a party, at a hearing before James M. Cassady, Esq., a commissioner of the United States circuit court for the district of New Jersey, at Camden, N. J., having been previously subpoenaed for that purpose in the city of Philadelphia, in the Eastern district of Pennsylvania, in due form of law: It is further ordered that the said John J. Boyle be safely conducted back to the city of Philadelphia, in the Eastern district of Pennsylvania, from whence he came, and that the marshal of the United States for the district of New Jersey attend so that he shall have safe passage to the place from whence he came.